Exhibit AMENDMENT TO THE AMENDED AND RESTATED NATURAL GAS PURCHASE AGREEMENT Effective as of July 1, 2009 between TARGA GAS MARKETING LLC (“Buyer”) -and- TARGA TEXAS FIELD SERVICES LP (“Seller”) Recitals: A.Seller and Buyer have previously entered into an Amended and Restated Natural Gas Purchase Agreement, effective as of March 1, 2009(collectively, the “Agreement”); B.Seller and Buyer hereby agree to amend the Agreement as contemplated herein; NOW, THEREFORE, for and in consideration of the foregoing and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Exhibit “B” to the Agreement shall be deleted in its entirety and replaced with the Exhibitattached hereto. IN
